Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, WO 2015/035885.
Regarding Claim 1, Chen discloses a fastening device, comprising: a case unit, comprising: an annular wall 200 surrounding an inner space; an upper opening 210 (figure 1) communicated with the inner space; a bottom opening opposite to the upper opening (see figure 2) and communicated with the inner space; and a base 100 detachably and directly coupled to the annular wall (200); a spool 300 located within the inner space; a driving unit 400 located within the inner space and selectively prohibiting the spool (300) from rotating in a loosening direction; a knob 500 disposed on the annular wall; and a connecting unit (a threaded connection having two parts; figure 4) connected to at least one of the knob, the spool and the driving unit without passing through the base (100) and restricted by at least one of the annular wall, the spool and the driving unit such that the annular wall, the spool, the driving unit and the knob are combined integrally (see figure 4).
Regarding Claim 2, Chen discloses the fastening device of claim 1, wherein the case unit further comprises a first inner annular groove (see an annotated figure 4 below; hereinafter "AF4") located at a lower end of the annular wall (200), and the connecting unit comprises a plate received in the first inner annular groove (see AF4).

    PNG
    media_image1.png
    555
    746
    media_image1.png
    Greyscale

Regarding Claim 3, Chen discloses the fastening device of claim 2, wherein the case unit further comprises a second inner annular groove (AF4) located at the annular wall (200) and located above the first inner annular wall (AF4), and a lower annular portion of the spool (300) is received in the second inner annular groove (AF4).
Regarding Claim 4, Chen discloses the fastening device of claim 2, wherein the connecting unit further comprises: a screw bar (top part with threaded shaft; see figure 4) connected to the knob (500); and a shaft (of the bottom part) protruding upwardly from the plate and inserted into an axial space of the spool (300) to connect to the screw bar (see AF4).
Regarding Claim 5, Chen discloses the fastening device of claim 2, wherein the connecting unit further comprises a post (bottom part) and a screw bar (top part), the post is directly connected (AF4) to an inner wall of the knob (500) and protrudes into an axial space of the spool (300), and the screw bar (threaded shaft) screws the plate to the post (AF4).
Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Converse et al., US 2017/0303643.
Regarding Claim 1, Converse et al. disclose a fastening device, comprising: a case unit, comprising: an annular wall 440 surrounding an inner space; an upper opening communicated with the inner space; a bottom opening opposite to the upper opening  and communicated with the inner space; and a base 404 detachably and directly coupled to the annular wall (440); a spool 410 located within the inner space; a driving unit 430 located within the inner space and selectively prohibiting the spool (410) from rotating in a loosening direction; a knob 470 disposed on the annular wall; and a connecting unit (460, central post of the housing 404) connected to at least one of the knob (470), the spool and the driving unit without passing through the base (404) and restricted by at least one of the annular wall, the spool and the driving unit (430) such that the annular wall, the spool, the driving unit and the knob are combined integrally (see figure 4E).
Regarding Claim 2, Converse et al. disclose the fastening device of claim 1, wherein the case unit further comprises a first inner annular groove (along the housing 404 where the teeth 406 are formed; the annular groove can be seen in figure 4F) located at a lower end of the annular wall (440), and the connecting unit comprises a plate 420 received in the first inner annular groove (see figure 4F).
Regarding Claim 6, Converse et al. disclose the fastening device of claim 2, wherein the connecting unit comprises: a screw bar 460 connected to the knob (470) and restricted by the driving unit (420); and a plug 450 protruding upwardly from the plate (420) and inserted into an axial space of the spool to couple to the driving unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/            Supervisory Patent Examiner, Art Unit 3677